Citation Nr: 1628484	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  12-10 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to March 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current diagnosis of bilateral hearing loss is related to noise exposure and/or the documented traumatic brain injury during service.  The Board observes that the Veteran was provided with a VA examination in July 2010 and January 2010 with a clarification opinion dated in June 2013.  The medical experts in July 2010, January 2010, and June 2013 rely at least in part on the fact that the Veteran had normal hearing on separation from service in January 1965.  However, prior to November 1967, the service department reported audiometric test results under the American Standard Associates (ASA) scale.  In July 1966, VA adopted the International Standard Organization (ISO) standard, which is the standard applied in 38 C.F.R. § 3.385.  It is unclear whether the medical experts were aware of this and converted the audiometric tests in service to ISO standards, which may impact their medical opinion.  Furthermore, the medical experts in January 2011 and June 2013 did not discuss the April 1964 audiometric examination.  A July 2010 audiological evaluation conducted as part of the Veteran's claim for traumatic brain injury discussed the April 1964 examination; however, as the examiner determined it revealed normal hearing levels, it appears that she did not convert the results from ASA units to ISO units.  In converting the hearing results from ASA to ISO units, the results indicate that the Veteran's puretone thresholds in both ears were above 20 dB in some of the relevant frequencies indicating that the Veteran had some degree of hearing loss during service.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  In light of the foregoing, the Veteran should be provided with another VA examination and medical opinion.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to determine whether he has any outstanding VA or private treatment records with respect to his bilateral hearing loss.  After securing the appropriate consent, if necessary, from the Veteran, VA should attempt to obtain any such treatment records adequately identified by the Veteran that have not been previously associated with the Veteran's electronic VA claims file. 

2. After the above has been accomplished and any outstanding evidence has been associated with the claims file, schedule the Veteran with a VA examination by an appropriate professional to evaluate his service connection claim for bilateral hearing loss.  The electronic claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examiner should indicate that the electronic claims file was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether any hearing loss found on examination is at least as likely than not (i.e., a fifty percent or greater probability) related to any symptomatology shown in service to include any evidence of decreased hearing or any other incident thereof such as loud noise exposure and the documented in-service traumatic brain injury. 

The examiner should provide an explanation for all conclusions reached and discuss any evidence of a decrease in hearing acuity during service.  As part of his or her explanation, the examiner must address the results of the April 1964 audiometric test.  The examiner is also asked to discuss the Veteran's lay statements of symptoms of hearing loss in service with continuous symptoms since discharge from service. 

The Board notes that in determining whether the Veteran's bilateral hearing loss is related to service the examiner should be made aware that prior to November 1967, the service department reported audiometric test results under the American Standard Associates (ASA) scale.  In July 1966, VA adopted the International Standard Organization (ISO) standard, which is the standard applied in 38 C.F.R. § 3.385.  Thus, the examiner must convert any audiogram results prior to November 1967 from ASA units to the ISO units.

3. Upon completion of the foregoing, readjudicate the Veteran's claim of entitlement to service connection for bilateral hearing loss based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




